Citation Nr: 0312989	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had active service from November 1984 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

Upon entry onto active duty in July 1984, the veteran 
reported that he used Hytone cream on his face.  He was 
treated for skin problems during service on multiple 
occasions.  He gave a history of a facial rash prior to 
service, as early as 1982.  See Service medical record, dated 
September 26, 1986.  In conjunction with his claim on appeal, 
he has reported that he had a skin disorder prior to his 
active service.  See Statement in Support of Claim, dated 
March 19, 1997.  A lay person can provide probative eye-
witness evidence of visible symptoms.

In May 2003, the veteran's representative submitted 
information from the internet about Hytone cream.  Remand is 
required so that this evidence may be considered by the RO 
and for the issuance of a supplemental statement of the case 
(SSOC).  

Additionally, potentially relevant records have not been 
obtained by the RO.  For example, the veteran stated that 
during service he received treatment at an outside clinic in 
Santa Ana, California.  These records should be obtained on 
remand, as well as any records showing treatment for a skin 
disorder dated prior to active service.  The veteran should 
also be afforded a VA examination in order to obtain an 
appropriate opinion concerning his claim for service 
connection for a skin disorder, as detailed below.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002)).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Make arrangements to obtain the 
veteran's treatment records for a skin 
disorder from the clinic in Santa Ana, 
California, where he was treated during 
service.  Also, make arrangements to 
obtain any records showing treatment for 
a skin disorder dated prior to the 
veteran's active service.

2.  Once the foregoing development has 
been accomplished to the extent possible 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA examination 
by a dermatologist.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the doctor 
prior to the requested examination.  The 
doctor should indicate in the report that 
the claims file was reviewed.  

The doctor must render diagnoses of all 
current skin disorders found to be 
present.   The doctor should specifically 
provide opinions on the following 
matters:

(a)  An opinion as to the date of onset 
and etiology of all current skin 
disorders found to be present.  Is it at 
least as likely as not that any current 
skin disorder had its onset during active 
service from November 1984 to October 
1991 or is related to any in-service 
disease or injury?  

(b)  Is it at least as likely as not that 
any skin disorder identified on 
examination had its onset prior to the 
veteran's active service from November 
1984 to October 1991?  If so, did it 
increase in severity during service?   If 
there was an increase in severity, was it 
due to the natural progression of the 
disease, or was the disease aggravated 
beyond it natural progression due to the 
nature of the veteran's service? 

The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Thereafter, review the claims folder and 
ensure that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  

4.  Readjudicate veteran's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the August 
2002 supplemental statement of the case, 
including the information submitted by 
the veteran's representative in May 2003.  
If the findings remain adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


